



EXHIBIT 10.12


Award Number: [•]
NEIMAN MARCUS GROUP, INC.
Co-Invest Options
Non-Qualified Stock Option Agreement
Pursuant to the
Neiman Marcus Group, Inc.
Management Equity Incentive Plan
AGREEMENT (“Agreement”), dated as of [•], between Neiman Marcus Group, Inc., a
Delaware corporation (the “Company”), and [•] (the “Participant”).
Preliminary Statement
The Committee hereby grants this non-qualified stock option (the “Option”) as of
[•] (the “Grant Date”), pursuant to the Neiman Marcus Group, Inc. Management
Equity Incentive Plan, as it may be amended from time to time (the “Plan”), to
purchase the number of shares of Class A Common Stock, $0.001 par value per
share of the Company (the “Class A Common Stock”), and Class B Common Stock, par
value $0.001 per share, of the Company (the “Class B Common Stock,” and,
together with the Class A Common Stock, the “Common Stock”), set forth below to
the Participant, as an Eligible Employee. The Company and its Subsidiaries
collectively shall be referred to as the “Employer”. Except as otherwise
indicated, any capitalized term used but not defined herein shall have the
meaning ascribed to such term in the Plan. By signing and returning this
Agreement, the Participant acknowledges having received and read a copy of the
Plan and agrees to comply with it, this Agreement and all applicable laws and
regulations. The Participant acknowledges that the Participant is required to
execute and return to the Company the Accredited Investor Questionnaire provided
herewith as a condition of acceptance of the Option.
Accordingly, the parties hereto agree as follows:
1.Tax Matters. No part of any Option is intended to qualify as an “incentive
stock option” under Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”).


2.Common Stock Subject to Options; Unit Exercise Price. Subject to the Plan and
the terms and conditions set forth herein and therein, the Options entitle the
Participant to purchase from the Company, upon exercise thereof, the number of
shares of Class A Common Stock and Class B Common Stock set forth on Exhibit A
attached hereto, provided that any exercise of the Options shall be with respect
to an equal number of shares of Class A Common Stock and Class B Common Stock
concurrently. The exercise price under each Option is the price set forth on
Exhibit A attached hereto, for each unit (a “Unit”) consisting of one share of
Class A Common Stock and one share of Class B Common Stock (the “Unit Exercise
Price”).


3.Vesting; Exercise.


(a)The Options are fully vested.


(b)The Options may be exercised by the Participant, in whole or in part, at any
time or from time to time prior to the expiration of the Options in accordance
with the Plan, provided that the Participant must exercise each Option with
respect to an equal number of shares of Class A Common Stock and Class B Common
Stock subject to an Option concurrently. Notwithstanding the foregoing, the
Participant may not exercise an Option unless the offering of shares of Common
Stock issuable upon such exercise (i) is then registered under the Securities
Act, or, if such offering is not then so registered, the Company has determined
that such offering is exempt from the registration requirements of the
Securities Act and (ii) complies with all other applicable laws and regulations;
provided that, if an Option cannot be exercised by reason of this Section 3(b),
then, to the extent the circumstances preventing the exercise of such Option can
reasonably be remedied, the Company shall use commercially reasonable efforts to
remedy such circumstances, which method of remediation shall be determined by
the Company in its sole discretion. Notwithstanding the foregoing, if all or any
part of a Participant’s original Co-Invest Options (granted pursuant to the
terms of the award agreement attached hereto as Exhibit B) are exercised or
become payable as a result of a Change in Control (as defined in the Plan) or
for any other reason, the Options granted pursuant to this




--------------------------------------------------------------------------------





Agreement will be forfeited, cancelled and terminated for no consideration and
no longer shall be exercisable immediately prior to such exercise or the Change
in Control or other event giving rise to the payment, as applicable.


(c)In connection with a Drag-Along Sale, a Tag-Along Sale or a Piggyback
Registration (as such terms are defined in the Stockholders Agreement) (in each
case a “Sale”), the Company shall deliver a notice informing the Participant of
such Sale (a “Sale Notice”) prior to the date of consummation of the Sale.
During the period from the date on which the Sale Notice is delivered to the
date specified in the Sale Notice, the Participant shall have the right to
exercise the Options in accordance with the Plan, provided, that such exercise
shall be contingent upon and subject to the consummation of the Sale, and, if
the Sale does not take place within a specified period after delivery of the
Sale Notice for any reason whatsoever, the exercise pursuant thereto shall be
null and void.


(d)If (i) an Option remains unexercised as of the day immediately prior to the
Expiration Date, (ii) no Initial Public Offering or Acquisition Event in which
stockholders are entitled to receive all cash or marketable securities has
occurred, and (iii) (A) the Participant is actively employed by the Employer or
(B) the Participant’s employment Terminated by the Participant by reason of the
Participant’s Retirement, the Participant may elect to exercise an Option by
means of a Cashless Exercise on the day immediately prior to the Expiration
Date. If (i) an Option remains unexercised as of the date of the Participant’s
Termination by the Employer without Cause, by the Participant for Good Reason,
by the Participant without Good Reason on or after the third anniversary of the
Closing Date (as defined in the Agreement and Plan of Merger by and among the
Company, Mariposa Merger Sub LLC and Neiman Marcus Group LTD Inc.), or by reason
of the Participant’s death or Disability, and (ii) no Initial Public Offering or
Acquisition Event in which stockholders are entitled to receive all cash or
marketable securities has occurred, the Participant may elect to exercise an
Option by means of a Cashless Exercise within 30 days following the date of such
Termination. “Cashless Exercise” means an election by the Participant to
exercise the vested portion of an Option by having the Employer withhold, from
Units otherwise issuable to Participant upon such exercise, a number of whole
Units having a Fair Market Value, as of the date of exercise, equal to (1) an
amount equal to the applicable aggregate Unit Exercise Price relating to an
Option, or (2) an amount necessary to satisfy any required federal, state, local
or other non-U.S. withholding obligations using the minimum statutory
withholding rates for federal, state, local or non-U.S. tax purposes, including
payroll taxes, in all cases under clause (1) or (2), to the extent not
prohibited under any debt or financing agreements of the Company or any of its
subsidiaries (“Company Agreements”). For the purposes of this Section 3(c),
“Retirement” means the Participant’s “separation from service,” as defined under
Section 409A of the Code solely due to the Participant’s retirement on or after
reaching age 62 and providing 12 years of service to the Employer (including
service prior to the Closing Date).


4.Option Term. Subject to Section 8, the term of each Option shall be until the
tenth anniversary of the Grant Date, after which time it shall expire (the
“Expiration Date”). Notwithstanding anything herein to the contrary, upon the
Expiration Date, each Option shall be immediately forfeited, canceled and
terminated for no consideration and no longer shall be exercisable.


5.Detrimental Activity. The provisions in the Plan regarding Detrimental
Activity shall not apply to the Options.


6.Termination. The provisions in the Plan regarding Termination shall not apply
to the Options. The Options shall remain outstanding and exercisable until the
Expiration Date (unless exercised sooner or repurchased pursuant to Section 8
below).


7.Restriction on Transfer of Options. Unless otherwise determined by the
Committee in accordance with the Plan, (a) no part of an Option shall be
Transferable other than by will or by the laws of descent and distribution and
(b) during the lifetime of the Participant, an Option may be exercised only by
the Participant or the Participant’s guardian or legal representative. Any
attempt to Transfer an Option other than in accordance with the Plan shall be
void.


8.Company’s Right to Repurchase; Other Restrictions.


(a)Company’s Right to Repurchase. In the event of the Participant’s Termination
for any reason, the Company shall have the right (the “Repurchase Right”), but
not the obligation, to repurchase (or to cause one or more of its designees to
repurchase) from the Participant (or his or her transferee) (1) any or all of
the shares of Common Stock acquired upon the exercise of an Option and still
held at the time of such repurchase by the Participant (or his or her
transferee) or (2) any unexercised portion of an Option at the price determined
in the manner set forth below (the “Repurchase Price”), during each period set
forth below (each, a “Repurchase Period”) and to the extent set forth below:






--------------------------------------------------------------------------------





(i)Repurchase Price; Repurchase Period. In the event of Termination for any
reason:


(A)The Company may exercise the Repurchase Right with respect to all Units
acquired pursuant to the exercise of an Option. The Repurchase Period under this
Section 8(a)(i)(A) shall be the later of (i) 180 days from the date of
Termination and (ii) if the Participant exercises any Option within the 180 day
period after the date of Termination, 30 days from the date of such exercise.
The Repurchase Price under this Section 8(a)(i)(A) shall be, with respect to
each Unit, the Fair Market Value of a Unit on the date of Termination.


(B)The Company may exercise the Repurchase Right with respect to the unexercised
portion of an Option. The Repurchase Period under this Section 8(a)(i)(B) shall
be 180 days from the date of Termination. The Repurchase Price under this
Section 8(a)(i)(B) shall be the product of (1) the excess (if any) of the Fair
Market Value of a Unit on the date of Termination over the Unit Exercise Price
multiplied by (2) the number of Units covered by an Option being repurchased.
For the avoidance of doubt, upon such repurchase such Option shall no longer be
exercisable for any Units or shares of Common Stock.


(ii)Method of Repurchase. To exercise any Repurchase Right, the Company (or one
or more of its designees) shall deliver a written notice to the Participant (or
his or her transferee) setting forth the securities to be repurchased and the
applicable Repurchase Price thereof, and the date on which such repurchase is to
be consummated, which date shall be not less than 15 days or more than 30 days
after the date of such notice. On the date of consummation of the repurchase,
the Company (or its designee) will pay the Participant (or his or her
transferee) the applicable Repurchase Price in cash or, in the Company’s
discretion and to the extent not prohibited by law, by cancellation of
undisputed indebtedness of the Participant to the Company. The Company may
exercise its Repurchase Rights upon one or more occasions at any time during the
Repurchase Periods set forth above.


(iii)Extension of Repurchase Period. Notwithstanding the foregoing and Section
13(d) of the Plan, the Repurchase Period and the date on which any repurchase is
to be consummated only may be extended by the Company at any time when
repurchase by the Company (or its designee) (A) is prohibited pursuant to
applicable law or (B) is prohibited under any Company Agreement.


(iv)Effect of Registration. Notwithstanding the foregoing, the Company shall
cease to have rights of repurchase pursuant to this Section 8(a) on and after a
Registration Date.


(b)Placing Shares in Escrow. Prior to an Initial Public Offering, to ensure that
the shares of Common Stock issuable upon exercise of an Option are not
transferred in contravention of the terms of the Plan and this Agreement, and to
ensure compliance with other provisions of the Plan and this Agreement, the
Company may deposit any certificates evidencing such shares with an escrow agent
designated by the Company to be held on terms consistent with the Plan, this
Agreement and the Stockholders Agreement.


9.Participant Representations. Upon the exercise of an Option prior to
registration of the offering of the Common Stock subject to an Option pursuant
to the Securities Act or other applicable securities laws, the Participant shall
be deemed to acknowledge and make the representations, warranties and covenants
set forth below and as otherwise may be requested by the Company for compliance
with applicable laws, and any issuances of Common Stock by the Company shall be
made in reliance upon the express representations and warranties of the
Participant. The Company is relying on the Participant’s representations set
forth in this Section 9.


(a)The Participant is acquiring and will hold the Units for investment for his
or her account only and not with a view to, or for resale in connection with,
any “distribution” thereof within the meaning of the Securities Act or other
applicable securities laws.


(b)The Participant has been advised that offerings of the Units or shares of
Common Stock have not been registered under the Securities Act or other
applicable securities laws, and that the Units must be held indefinitely, unless
the resales thereof are subsequently registered under the applicable securities
laws or the Participant obtains an opinion of counsel (in the form and substance
satisfactory to the Company and its counsel) that registration is not required.
The Company is under no obligation to register offerings of the Units or shares
of Common Stock.


(c)The Participant is an “Accredited Investor” as such term is defined under
Rule 501(a) of Regulation D promulgated under the Securities Act. The
Participant has such knowledge and experience in financial and business matters
that the Participant is capable of evaluating the merits and risks of investment
in the Company and of making an informed




--------------------------------------------------------------------------------





investment decision. The Participant, or the Participant’s professional advisor,
has the capacity to protect the Participant’s concerns in connection with the
investment in the shares of Common Stock, and the Participant is able to bear
the economic risk, including the complete loss, of an investment in the shares
of Common Stock.


(d)The Participant will not sell, transfer or otherwise dispose of the Units or
shares of Common Stock in violation of the Plan, this Agreement, the Securities
Act (or the rules and regulations promulgated thereunder) or any other
applicable laws.


(e)The Participant has been furnished with, and has had access to, such
information as he or she considers necessary or appropriate for deciding whether
to exercise an Option, and the Participant has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions hereof.


(f)The Participant is aware that any investment in the Company is a speculative
investment that has limited liquidity and is subject to the risk of complete
loss. The Participant is able, without impairing his or her financial condition,
to hold the Units for an indefinite period and to suffer a complete loss of his
or her investment.


10.No Rights as Stockholder. The Participant shall have no rights as a
stockholder with respect to any shares of Common Stock covered by the Options
unless and until the Participant has become the holder of record of such shares,
and no adjustments shall be made for dividends (whether in cash, in kind or
other property), distributions or other rights in respect of any such shares,
except as otherwise specifically provided for in the Plan.


11.Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including the amendment provisions
thereof, and to such rules, regulations and interpretations relating to the Plan
as may be adopted by the Committee and as may be in effect from time to time.
The Plan is incorporated herein by reference.
  
12.Notices. All notices, demands or requests made pursuant to, under or by
virtue of this Agreement must be in writing and sent to the party to which the
notice, demand or request is being made:


(a)unless otherwise specified by the Company in a notice delivered by the
Company in accordance with this Section 12, any notice required to be delivered
to the Company shall be properly delivered if delivered to:


Neiman Marcus Group, Inc.
c/o Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Attention:    Dennis Gies
Telephone:     (310) 201-4100
Facsimile:    (310) 201-4170


with a copy (which shall not constitute notice) to:


Neiman Marcus Group, Inc.
1618 Main Street
Dallas, TX 75201
Attention:    Tracy Preston
Telephone:     (214) 743-7610
Facsimile:    (214) 743-7611


and
Proskauer Rose LLP
2049 Century Park East, Suite 3200
Los Angeles, CA 90067
Attention:    Michael A. Woronoff, Esq.
Telephone:    (310) 284-4550
Facsimile:    (310) 557-2193


(b)if to the Participant, to the address on file with the Employer.




--------------------------------------------------------------------------------





Any notice, demand or request, if made in accordance with this Section 12 shall
be deemed to have been duly given: (i) when delivered in person; (ii) three days
after being sent by United States mail; or (iii) on the first business day
following the date of deposit if delivered by a nationally recognized overnight
delivery service.
13.No Right to Employment. This Agreement is not an agreement of employment.
None of this Agreement, the Plan or the grant of an Option hereunder shall (a)
guarantee that the Employer or any other person or entity will employ the
Participant for any specific time period or (b) modify or limit in any respect
the Employer’s or any other person’s or entity’s right to terminate or modify
the Participant’s employment or compensation.


14.Stockholders Agreement. As a condition to the receipt of shares of Common
Stock when an Option is exercised, the Participant shall execute and deliver a
Joinder Agreement or such other documentation as required by the Committee. The
Participant acknowledges receipt of a copy of the Stockholders Agreement as in
effect on the date hereof.


15.Lock-Up Period. The Options shall be subject to the lock-up provisions of
Section 14.18 of the Plan, except that any Lock-Up Period to which the
Participant may be subject in connection with the Options shall not be longer or
more restrictive than the lock-up period that applies to Ares or CPPIB.


16.Dispute Resolution. All controversies and claims arising out of or relating
to this Agreement, or the breach hereof, shall be settled by the dispute
resolution provisions in any employment agreement, or similar agreement, between
the Employer and the Participant or, if none, the Employer’s mandatory dispute
resolution procedures as may be in effect from time to time with respect to
matters arising out of or relating to Participant’s employment with the
Employer.


17.Severability of Provisions. If any provision of this Agreement shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Agreement shall be construed and enforced
as if such provisions had not been included.


18.Governing Law. All matters arising out of or relating to this Agreement and
the transactions contemplated hereby, including its validity, interpretation,
construction, performance and enforcement, shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to its principles of conflict of laws that would require the application
of the laws of another jurisdiction.


19.Section 409A. The Option is intended to be exempt from the applicable
requirements of Section 409A of the Code and shall be limited, construed and
interpreted in accordance with such intent; provided, that the Company does not
guarantee to the Participant any particular tax treatment of an Option. The
Company shall not be liable to the Participant for any additional tax, interest
or penalties that may be imposed on the Participant by Section 409A of the Code
or any damages for failing to comply with Section 409A of the Code.
Notwithstanding anything in this Agreement to the contrary, if any provision of
the Plan, as applied to an Option, would provide the Participant with an
additional benefit (within the meaning of Treasury Regulation 1.424-1), then
such provision will not apply to an Option, and the applicable corresponding
provision from the Plan, will apply instead. To the extent required under
Section 409A of the Code, the application of the provisions of the Plan to an
Option is intended to meet the applicable requirements of Section 424 of the
Code and Treasury Regulation 1.424-1, and shall so be limited, construed and
interpreted. Notwithstanding the foregoing, references to Section 424 of the
Code are intended to allow for compliance with Section 409A of the Code with
respect to options that are not intended to qualify as “incentive stock option”
under Section 422 of the Code. For purposes of determining the Fair Market Value
of the shares of Common Stock underlying the Options, any appraisal of a
nationally recognized independent valuation firm shall be determined in a manner
generally consistent with prior valuations relating to Stock Options with
respect to minority discounts and discounts for lack of marketability or
liquidity, to the extent permitted by the applicable requirements of Section
409A of the Code.


20.Interpretation. Wherever any words are used in this Agreement in the
masculine gender they shall be construed as though they were also used in the
feminine gender in all cases where they would so apply. As used herein, (i) “or”
shall mean “and/or” and (ii) “including” or “include” shall mean “including,
without limitation.”


21.No Strict Construction. This Agreement shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.


22.Other Shares.     Notwithstanding anything in this Agreement or the Plan to
the contrary, none of the shares of Common Stock owned from time to time by a
Participant that were not acquired in connection with the grant of an Award to
such Participant shall be subject to any of the terms, conditions or provisions
of this Agreement or the Plan.




--------------------------------------------------------------------------------





23.Confidentiality. The Participant hereby agrees to hold all confidential and
proprietary information of the Company and its Affiliates received in connection
with the grant of the Options, including any plan summaries or risk factors, in
the strictest confidence. The Participant shall not, directly or indirectly,
disclose or divulge any such confidential or proprietary information to any
Person other than the Participant’s legal counsel and financial advisors, or an
officer, director or employee of, or legal counsel for, the Company or its
Affiliates, to the extent necessary for the proper performance of his or her
responsibilities, unless authorized to do so by the Company or compelled to do
so by law or valid legal process.




[Remainder of Page Left Intentionally Blank]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
NEIMAN MARCUS GROUP, INC.
By:        
Name:
Title:     
    
Employee Name:


    




--------------------------------------------------------------------------------





EXHIBIT A






Number of Units
Exercise Price
Expiration Date
 
 
 







--------------------------------------------------------------------------------





EXHIBIT B


ORIGINAL CO-INVEST OPTION AGREEMENT






